Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the filing of 3-18-2022. Claims 2 and 5-9 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shogaki (20190379799 A1) in view of Chiba (20200076970 A1) and Nakaya (20180314474 A1). 

Claim 5: Shogaki discloses an information processing apparatus comprising: a display device including a display area; an operation device that includes a touch panel provided on the display device and accepts an instruction from a user (Paragraph 15-16; display and touch panel); 
a storage device that stores combinations of setting values set in respective jobs previously executed in relation to each of a plurality of predetermined functions (Paragraph 20, settings history stored); 
and a control device that includes a processor and functions as a controller through the processor executing the control program, as a controller allows the display device to display at least one first images representing the plurality of functions in a predetermined first region of the display area (Figure 2a and Paragraphs 15 and 19; functions copy and send), 
reads out the combination of setting values satisfying a predetermined condition from the storage device, 
allows the display device to display a second image showing the read combination of setting values in a predetermined second region of the display area different from the first region (Figures 2a-b; Paragraphs 20-21 and 24; read out),
Paragraph 24 of Shogaki provides touch input to select second image but may not explicitly disclose and upon acceptance of a touch gesture on the second image through the touch panel, the controller executes, in accordance with the combination of setting values shown by the second image on which the touch gesture has been made, a job related to the function associated with the second image. 
Chiba is provided because it discloses selection of a settings image in a secondary region that will execute the job (Paragraphs 31-32) when touch user input is provided (Paragraph 23). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique for a device ready for improvement to provide an execution capability after the selection of image in settings in Shogaki. One would have been motivated to provide the functionality because it provides an efficient input capability to execute a desired action for a better user experience. 
Chiba further discloses wherein the controller allows the display device to display a first portion of a scrollable menu image containing all the first images in the first region (Chiba: Figure 5: 302 and Paragraph 31; scrollable first region);
Chiba also discloses wherein when accepting a slide gesture on the scrollable menu image through the touch panel, the controller allows the display device to scroll the scrollable menu image within the first region and display, upon completion of the scrolling of the scrollable menu image, a second portion of the scrollable menu image in the first region (Chiba: Figure 5: 302 and Paragraph 31; menu scrollable first region);
Shogaki may not explicitly disclose a system reads out, from the storage device, the combination of setting values for the function represented by the first image    contained in only the first portion as first combination, allows the display device to display an image containing only the second image showing the first combination in the second region, 
reads out, from the storage device, the combination of setting values for the function represented  by the first image contained in only the second portion as second combination 
and allows the display device to display an image containing only the second image showing the second combination in the second region.
Nakaya is provided because it discloses a MFP environment which provides a first and second region within an interface (Figure 3a). Further the regions provide menu options along with history/setting combinations, and based on a selection the second region only provides combinations referencing the function (Paragraphs 37-38). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique for a device ready for improvement to provide a layout and browse capability in the settings interface of the modified Shogaki. One would have been motivated to provide the functionality because it provides an efficient browse capability to feedback related functions, eliminating possible erroneous inputs. 

Claim 2: Shogaki, Chiba and Nakaya disclose an information processing apparatus according to claim 5, wherein when accepting the touch gesture on the second image through the touch panel, the controller allows the display device to display a setting screen for use in configuring settings of the function associated with the second image on which the touch gesture has been made, in a state where the setting screen reflects the combination of setting values shown by the second image, and when accepting an instruction to execute a job through the operation device while the setting screen is displayed, the controller executes the job related to the function associated with the second image, in accordance with the combination of setting values shown by the second image (Shogaki: Paragraph 24; settings values to execute a job).  
Claim 6: Shogaki, Chiba and Nakaya disclose an information processing apparatus according to claim 5, wherein the controller allows the display device to scroll in the second region the image containing only the second image showing the first combination until the completion of the scrolling of the scrollable menu image (Shogaki: Paragraph 23; scroll in second region and Nakaya: Paragraphs 37-38; combinations presented). 
Claim 7: Shogaki, Chiba and Nakaya disclose an information processing apparatus according to claim 5, wherein the controller allows the display device to display in the second region the image containing only the second image showing the second combination after elapse of a predetermined first time since the completion of the scrolling of the scrollable menu image (Shogaki: Paragraph 20; after completion combination provided in second region and Nakaya: Paragraphs 37-38; combinations presented). 
Claim 8: Shogaki, Chiba and Nakaya disclose an information processing apparatus according to claim 7, wherein when the controller accepts a touch gesture on the second image showing the first combination before the elapse of the first time and the touch gesture is continued for a predetermined second time or more, the controller allows the display device to display the first portion in the first region, and 
when the controller accepts a touch gesture on the second image showing the first combination before the elapse of the first time and the touch gesture is continued for less than the second time, the controller executes a job related to the function associated with the second image on which the touch gesture has been made, in accordance with the combination of setting values shown by the second image (Shogaki: Paragraph 20; after completion combination provided in second region and Nakaya: Paragraphs 37-38). 
Claim 9: Shogaki, Chiba and Nakaya disclose an information processing apparatus according to claim 2, wherein the controller reads out, from the storage device, the combination of setting values for the function associated with the second image on which the touch gesture has been made, and the controller allows the display device to display an image containing the second image showing the read combination of setting values in a predetermined region of the setting screen (Shogaki: Paragraph 24; settings presented in the setting screen region).
Response to Arguments
Applicant's arguments have been fully considered but are moot in view of the new ground of rejection. Nakaya provides a first and second region along with combinations provided in a second region related to a particular functionality. Chiba also provides a scrollable menu which will scroll different pages as shown by the slide bar functionality found in Figure 5:302 [0031].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

SASAYAMA 20170075554 A1 FIGURE 2
NAKAGAWA 9607250 B2 FIGURE 3

Applicant’s amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697. The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        6-14-2022